DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a gaming machine comprised of, in part,  a plate behind the display, the plate comprising a plate front side, a plate rear side, a plate inner sidewall toward the display central portion, and a plate outer sidewall away from the display central portion; a light source that, when activated, emits light through the plate inner sidewall, wherein the emitted light illuminates a pattern in the plate, wherein the pattern redirects at least a portion of the emitted light towards the plate front side; and a controller coupled the light source and configured to selectively activate the light source. Claims 2-13 are allowed due to their dependency upon claim 1. 
Regarding claim 14, the prior art of record fails to teach or suggest a gaming machine comprised of, in part, a light guide between the display and the cabinet, the light guide comprising a light guide front side, a light guide rear side, a light guide inner sidewall toward the display central portion, and a light guide outer sidewall away from the display central portion; a light source configured to emit light through the light guide inner sidewall, wherein the emitted light illuminates a pattern in the light guide; and a controller coupled the light source and configured to control illumination of the pattern by the light source. Claims 15-20 are allowed due to their dependency upon claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875